UNPUBLISHED

                         UNITED STATES COURT OF APPEALS
                             FOR THE FOURTH CIRCUIT


                                      No. 19-6112


ANTHONY NEWMAN,

                    Plaintiff - Appellant,

                    v.

ANDREW MOULTRIE, M.D.; OLADIPO OLALEYE, RPN; WEXFORD
HEALTH SOURCES, INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:18-cv-00457-TDC)


Submitted: April 18, 2019                                         Decided: April 23, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Newman, Appellant Pro Se. Lucas William Chrencik, GOODELL DEVRIES
LEECH & DANN, LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Newman appeals the district court’s order granting summary judgment to

the defendants in his 42 U.S.C. § 1983 (2012) action alleging deliberate indifference to

his serious medical needs. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Newman v. Moultrie,

No. 8:18-cv-00457-TDC (D. Md. Dec. 18, 2018).         We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2